Exhibit 10.1

PURCHASE AGREEMENT

This Purchase Agreement (the “Agreement”), is made on May __, 2017, by and
between              (the “Seller”), and the buyer signatory hereto (the
“Buyer”).

W I T N E S S E T H:

WHEREAS, reference is hereby made to (a) that certain Securities Purchase
Agreement, dated December 28, 2015, by and among Great Basin Scientific, Inc., a
Delaware corporation (the “Company”), the Seller and certain other buyers
signatory thereto, pursuant to which the Seller and such other buyers acquired
(i) senior secured convertible notes (the “2015 Notes”) and (ii) warrants to
acquire shares of the Company's common stock, par value $0.0001 per share
(the ”Common Stock”) (the “2015 Warrants”), (b) that certain Securities Purchase
Agreement, dated June 29, 2016, by and among the Company, the Seller and certain
other buyers signatory thereto (the “2016 SPA”), pursuant to which the Seller
and such other buyers acquired (i) senior secured convertible notes (as amended
prior to the date hereof, the “2016 Notes”) and (ii) warrants to acquire shares
of Common Stock (the “2016 Warrants”) and (c) that certain Amended and Restated
Exchange Agreement, dated November 2, 2016, by and between the Company and the
Seller, pursuant to which the Company exchanged all outstanding 2015 Notes for
Series F Convertible Preferred Stock, $0.001 par value (the “Existing Preferred
Stock”), the terms of which are set forth in the Certificate of Designations for
such series of Preferred Stock.  

WHEREAS, pursuant to that certain Exchange Agreement, dated April 7, 2017, by
and between the Company and the Seller (the “2017 Initial Exchange Agreement”),
the Company and the Seller agreed, among other things, (i) to exchange a portion
of the Seller’s 2016 Note into the Series B Note (as defined in the 2017 Initial
Exchange Agreement), (ii) to exchange a portion of the Seller’s Existing
Preferred Stock (as defined in the 2017 Initial Exchange Agreement) into shares
of Common Stock in the Preferred Conversion (as defined in the 2017 Initial
Exchange Agreement) and (iii) subject to the satisfaction of certain conditions,
to exchange the remaining 2016 Notes, 2015 Warrants, 2016 Warrants and Existing
Preferred Stock, respectively, of the Seller into the Series A Note (as defined
in the 2017 Initial Exchange Agreement).  

WHEREAS, pursuant to that certain Amendment and Exchange Agreement, dated April
17, 2017 (the “2017 Amended Exchange Agreement” and together with the 2017
Initial Exchange Agreement, the "New Exchange Documents"), by and among the
Company and the Seller, (i) the Company exchanged the Series B Note (as defined
in the 2017 Initial Exchange Agreement) of the Seller for a New Series B Note
(as defined in the 2017 Amended Exchange Agreement), (ii) in lieu of the
Qualified Financing Exchange and the Adjustment Exchange (each as defined in the
2017 Initial Exchange Agreement), the Company exchanged the remaining 2016 Notes
and the remaining Existing Preferred Stock for a New Series A Note (as defined
in the 2017 Amended Exchange Agreement) and (iii) upon the consummation of the
New Series A Exchange (as defined in the 2017 Amended Exchange Agreement), the
2015 Warrants and the 2016 Warrants were automatically cancelled for no
additional consideration.  

WHEREAS, as of the date hereof, the Seller holds $[        ] in aggregate
principal amount of a New Series B Note (the “Seller Note”), which is secured by
$[      ] in

 

--------------------------------------------------------------------------------

 

cash held in a restricted account of the Company (the “Collateral Account”);

WHEREAS, the parties hereto desire that the Seller sells, transfers, conveys and
assigns to the Buyer, and the Buyer purchases and acquires from the Seller, such
aggregate principal amount of the Seller Note as set forth on the signature page
of the Buyer and any and all rights and benefits incident to the ownership
thereof (other than cash held in the Collateral Account, which shall be released
to the Company immediately prior to the Closing (as defined below))
(collectively, the “Purchased Note”);

WHEREAS, concurrently herewith, the Company has delivered to the Buyer and the
Seller the price reduction letter with respect to the Seller Note (effective
upon the Closing) in the form attached hereto as Exhibit A (the “Price Reduction
Letter”);

WHEREAS, concurrently herewith, certain other buyers (each, an “Other Buyer”)
are each entering into agreements in the form of this Agreement (other than
proportional changes reflecting the Other Purchased Note (as defined below)
purchased thereunder, each, an “Other Agreement”) pursuant to which such Other
Buyers shall each purchase a portion of the Seller Note (each, an “Other
Purchased Note”) at a closing simultaneous with the Closing.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1.Sale and Purchase of Purchased Note; Closing.

1.1Sale and Purchase.  Subject to the terms and conditions of this Agreement, at
the Closing (as defined below), the Seller shall sell, convey, assign and
deliver to the Buyer, and the Buyer shall purchase from the Seller, the
Purchased Note for such aggregate purchase price as set forth on the signature
page of the Buyer (the “Purchase Price”).  

1.2Closing.  

(a)General.  The date and time of the closing (the “Closing”) shall be 10:00
a.m., New York City time, on the date hereof, (or such other time as the parties
may mutually agree in writing) (the “Closing Date”) after notification of
satisfaction or waiver of the conditions to the closing set forth in this
Section 1.2 at the office of Kelley Drye & Warren, LLP, 101 Park Avenue, New
York, NY 10178.

(b)Closing Deliverables.  On the Closing Date:

(i)the Buyer shall deliver the Purchase Price by wire transfer in U.S. dollars
of immediately available funds to the Seller pursuant to the wire instructions
set forth on Schedule I attached hereto.

(ii)the Buyer shall deliver to the Company the Notice and Acknowledgement
Agreement in the form attached hereto as Exhibit B; and

 

--------------------------------------------------------------------------------

 

(iii)the Seller shall deliver or cause to be delivered to the Company the
original Seller Note accompanied by irrevocable instructions that the Purchased
Note should be transferred to the Buyer, with the remainder of the Seller Note,
if any, to be returned to the Seller (or its designee) (the “Instructions” and,
together with the Purchased Note, the “Transfer Documents”).

1.3Reasonable Best Efforts.  Each party shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Sections 1.5 and 1.6 below of this Agreement.

1.4Collateral Account Release.  On the Closing Date, the Buyer hereby
irrevocably acknowledges and agrees that the Seller at the Closing will release
to the Company a portion of the cash amount held in the Control Account equal to
the principal amount of the Purchased Note and that the Buyer hereby agrees and
acknowledges that it shall have no claim to the remaining cash in the Control
Account, if any. The Buyer shall hold the Seller harmless in connection with
such cash release.

1.5Buyer's Closing Conditions.  The obligation of the Buyer to purchase the
Purchased Note as provided herein on the Closing Date is subject to the
following conditions, provided that these conditions are for the Buyer’s sole
benefit and may be waived by the Buyer, solely with respect to the Buyer, at any
time in its sole discretion by providing the Seller with prior written consent
thereof.

(a)The representations, warranties and covenants of the Seller contained herein
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or material
adverse effect, which shall be accurate in all respects) on the date hereof and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date, except for those representations and warranties that are
expressly limited by their terms to dates or times other than the Closing Date,
which representations and warranties need only be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or material adverse effect, which shall be accurate in
all respects) as of such other date or time. The Seller shall have performed and
complied in all material respects with all covenants and agreements required
hereby to be performed or complied with by the Seller on or prior to the Closing
Date.

(b)On or prior to the Closing Date, (i) each Other Buyer and the Company shall
have executed and delivered each Other Agreement to the Seller, and (ii) each
Other Agreement shall remain in full force and effect.

(c)The Seller shall have duly executed the Instructions and delivered the
Transfer Documents to the Company.

(d)The Price Reduction Letter shall have been duly executed and delivered to the
Buyer and the Seller and shall remain in full force and effect.

 

--------------------------------------------------------------------------------

 

1.6Seller's Closing Conditions.  The obligation of the Seller to sell the
Purchased Note as provided herein on the Closing Date is subject to the
following conditions, provided that these conditions are for the Seller's sole
benefit and may be waived by the Seller, solely with respect to the Seller, at
any time in its sole discretion by providing the Buyer with prior written
consent thereof.

(a)The representations, warranties and covenants of the Buyer contained herein
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or material
adverse effect, which shall be accurate in all respects) on the date hereof and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date, except for those representations and warranties that are
expressly limited by their terms to dates or times other than the Closing Date,
which representations and warranties need only be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or material adverse effect, which shall be accurate in
all respects) as of such other date or time. The Buyer shall have performed and
complied in all material respects with all covenants and agreements required
hereby to be performed or complied with by the Buyer on or prior to the Closing
Date.

(b)On or prior to the Closing Date, (i) each Other Buyer and the Company shall
have executed and delivered each Other Agreement to the Seller, and (ii) each
Other Agreement shall remain in full force and effect.

(c)The Price Reduction Letter shall have been duly executed and delivered to the
Buyer and the Seller and shall remain in full force and effect.

Section 2.Representations and Warranties of the Buyer.  The Buyer represents and
warrants to the Seller, as of the date hereof and as of the Closing, as follows:

2.1Organization; Authority.  The Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder, and the
execution, delivery and performance by the Buyer of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Buyer.  This Agreement, when
executed and delivered by the Buyer, will constitute a valid and legally binding
obligation of the Buyer, enforceable against the Buyer in accordance with its
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors' rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by federal or state securities laws.

2.2Financial Capability.  The Buyer currently has, or at Closing will have,
available funds necessary to fund the Purchase Price on the terms and conditions
contemplated by this Agreement.

 

--------------------------------------------------------------------------------

 

2.3No Conflicts; Advice.  Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated thereby, does or will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which the Buyer is subject or any provision of
its organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which the Buyer is a party.  The Buyer
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Purchased Note.  The Buyer acknowledges that the Seller has not given the
Buyer any investment advice, credit information or opinion on whether the sale
of the Purchased Note is prudent.  

2.4No Litigation.  There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Buyer, threatened against the
Buyer which could reasonably be expected in any manner to challenge or seek to
prevent, enjoin, alter or materially delay any of the transactions contemplated
by this Agreement.

2.5Consents.  No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other Person
is required for the valid authorization, execution, delivery and performance by
the Buyer of this Agreement and the consummation of the transactions
contemplated thereby.

2.6No Broker.  There are no brokerage commissions, finder’s fees or similar fees
or commissions payable by the Buyer in connection with the transactions
contemplated hereby based on any agreement, arrangement or understanding with
the Buyer or any action taken by the Buyer.

2.7Accredited Investor Status.  The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act of 1933,
as amended (the “Securities Act”).  

2.8Buyer Status. The Buyer (a) is a sophisticated person with respect to the
purchase of the Purchased Note; (b) has had the opportunity to ask questions of
and receive answers from representatives of the Seller, the Company and each of
their respective officers, directors, employees and agents concerning the
Company in order for the Buyer to make an informed decision with respect to its
investment in the Purchased Note; (c) has adequate information concerning the
business and financial condition of the Company to make an informed decision
regarding the purchase of the Purchased Note;(d) is able to bear the economic
risk associated with the purchase of the Purchased Note, has such knowledge and
experience, and has undertaken transactions regarding investments of similar
nature, so as to be aware of the risks and uncertainties inherent in the
purchase of the Purchased Note; and (e) has independently and without reliance
upon the Seller, and based on such information as the Buyer has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that the Buyer has relied upon the Seller’s express representations,
warranties and covenants in this Agreement.  The Buyer acknowledges and agrees
that the Purchased Note has not been registered for sale or resale under the
Securities Act and are being transferred under this Agreement pursuant to an
exemption from the registration requirements of the Securities Act.  

 

--------------------------------------------------------------------------------

 

The Buyer is acquiring the Purchased Note for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act.  The Buyer is acquiring the Purchased Note hereunder in the ordinary course
of its business.  The Buyer does not presently have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
any of the Purchased Note.  

Section 3.Representations and Warranties of the Seller.  The Seller represents
and warrants to each of the Buyer, as of the date hereof and as of the Closing,
as follows:

3.1Authorization of Agreement.  The Seller is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder, and the
execution, delivery and performance by the Seller of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Seller.  This Agreement, when
executed and delivered by the Seller, will constitute a valid and legally
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors' rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by federal or state securities laws.

3.2Title to the Seller Note.  The Seller is the lawful owner of the Seller Note
with good and marketable title thereto, and the Seller has the absolute right to
sell, assign, convey, transfer and deliver the Seller Note and any and all
rights and benefits incident to the ownership thereof (including, without
limitation, the shares underlying the Seller Note), all of which rights and
benefits are transferable by the Seller to the Buyer pursuant to this Agreement,
free and clear of all the following (collectively called “Claims”) of any nature
whatsoever: security interests, liens, pledges, claims (pending or threatened),
charges, escrows, encumbrances, lock-up arrangements, options, rights of first
offer or refusal, community property rights, mortgages, indentures, security
agreements or other agreements, arrangements, contracts, commitments,
understandings or obligations, whether written or oral and whether or not
relating in any way to credit or the borrowing of money.  Delivery to the Buyer
of the Purchased Note purchased by the Buyer will (i) pass good and marketable
title to the Purchased Note to the Buyer, free and clear of all Claims (assuming
that the Buyer is a bona fide purchaser within the meaning of Section 8-302 of
the New York Uniform Commercial Code), and (ii) convey, free and clear of all
Claims, any and all rights and benefits incident to the ownership of such
Purchased Note.  As of the date hereof, the Seller has held the Seller Note (or
securities of the Company previously issued in exchange for such Seller Note)
for a period of at least six months.

3.3No General Solicitation.  The Seller did not offer or sell the Seller Note by
any form of general solicitation or general advertising.

 

--------------------------------------------------------------------------------

 

3.4No Affiliate Status.  The Seller is not, and has not at any time during the
ninety (90) days immediately prior to the date hereof been, an “affiliate”, as
that term is defined in the Securities Act, of the Company.  

3.5No Conflicts; Advice.  Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated thereby, does or will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which the Seller is subject or any provision of
its organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which the Seller is a party.  The Seller
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its sale of
the Purchased Note.  The Seller acknowledges that the Buyer has not given the
Seller any investment advice, credit information or opinion on whether the
purchase of the Purchased Note is prudent.  

3.6No Litigation.  There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Seller, threatened against the
Seller which could reasonably be expected in any manner to challenge or seek to
prevent, enjoin, alter or materially delay any of the transactions contemplated
by this Agreement.

3.7Consents.  No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other Person
is required for the valid authorization, execution, delivery and performance by
the Seller of this Agreement and the consummation of the transactions
contemplated thereby.

3.8No Broker.  There are no brokerage commissions, finder’s fees or similar fees
or commissions payable by the Seller in connection with the transactions
contemplated hereby based on any agreement, arrangement or understanding with
the Seller or any action taken by the Seller.

Section 4.Survival of Representations and Warranties; Etc.  All representations
and warranties of the Buyer and the Seller shall survive the Closing until the
second anniversary of the Closing.  Each party may rely upon this Agreement for
the purpose of assuring its compliance with applicable law.

Section 5..Covenants.  

(a)The Seller, for good and valuable consideration, effective as of the Closing
Date, hereby assigns, transfers, conveys and delivers to the Buyer all of its
right, title and interest in and to the Purchased Note purchased by the Buyer,
and with respect to such Purchased Note, all of its pro rata rights, benefits
and privileges under the New Exchange Documents with respect to the Purchased
Note.  

(b)The Buyer, for good and valuable consideration, effective as of the Closing
Date, hereby agrees to be bound by the terms of the New Exchange Documents with
respect to the Purchased Note purchased by the Buyer.  

 

--------------------------------------------------------------------------------

 

Section 6.Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally, or if delivered on a day that is not a business day or
after 5 p.m. (Eastern Time) on a business day, on the next succeeding business
day; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or electronic mail (provided that the sending party does not
receive an automated rejection notice), or if sent on a day that is not a
business day or after 6 p.m. (Eastern Time) on a business day, on the next
succeeding business day; or (iii) one (1) business day after deposit with an
overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be as set forth on the signature pages of the parties hereto or to such
other address and/or facsimile number and/or to the attention of such other
person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender's facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

Section 7.Successors and Assigns.  This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective successors, heirs,
personal representatives, and permitted assigns.

Section 8.Expenses.  Each party hereto shall pay the fees and expenses of any
broker engaged by such party and of such party's advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement, and shall hold the other party hereto harmless against any
liability, loss or expense (including, without limitation, reasonable attorneys'
fees and out-of-pocket expenses) arising in connection with any claim for such
fees and expenses.

Section 9.Counterparts.  This Agreement may be executed via facsimile in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 10.Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 11.Entire Agreement.  This Agreement represents the entire agreement of
the parties hereto and thereto with respect to the matters contemplated hereby
and thereby, and there are no written or oral representations, warranties,
understandings or agreements with respect thereto except as expressly set forth
herein and therein.

 

--------------------------------------------------------------------------------

 

Section 12.Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
each party or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought.

Section 13.Further Assurances.  The Buyer and the Seller hereby agrees and
provides further assurances that it will, in the future, execute and deliver any
and all further agreements, certificates, instruments and documents and do and
perform or cause to be done and performed, all acts and things as may be
reasonably necessary or appropriate to carry out the intent and accomplish the
purposes of this Agreement.

Section 14.Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to the
conflicts of laws principles thereof.  The parties hereto hereby irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement, shall be brought solely in a federal or state court
located in the City, County and State of New York.  By its execution hereof, the
parties hereby covenant and irrevocably submit to the in personam jurisdiction
of the federal and state courts located in the City, County and State of New
York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York City. The parties hereto waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

Section 15.No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

[Remainder of page intentionally left blank]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above-written.

 

SELLER:

      

 

By:__________________________
Name:
Title:

Address:________________________

_______________________________

_______________________________

_______________________________




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above-written.

BUYER:

[BUYER]

 

By:__________________________
Name:
Title:

Address:________________________

_______________________________

_______________________________

_______________________________

Aggregate Principal Amount of Purchased Note:

_____________________________________

Purchase Price:

_____________________________________




 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

 

 

Beneficiary Bank:  

SWIFT Address:  

ABA Number:  

Beneficiary Name:  

Beneficiary Account:  

For Further Credit:  

Client Account #:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Notice and Acknowledgement AGREEMENT

This Notice and Acknowledgement Agreement (the “Notice and Acknowledgement”)
dated as of May __, 2017 between Great Basin Scientific, Inc., a Delaware
corporation (the “Company”) and [BUYER] (the “Assignee”).

Reference is made to the Purchase Agreement (the “Assignment Agreement”), dated
as of May __, 2017, by and between [SELLER] (the “Assignor”) and the Assignee,
whereby the Assignor (i) sold to the Assignee $[         ] in aggregate
principal amount of the outstanding 2017 Series B Senior Secured Convertible
Note (the “Purchased Note”) issued by the Company to the Assignor and (ii)
assigned to Assignee its pro rata rights as a holder of the Purchased Notes
pursuant to the New Exchange Documents (as defined in the Assignment Agreement)
(collectively, the “Sale and Assignment”).

The Company and the Assignee hereby agree as follows:

1.

The Company hereby acknowledges that it has received notice of the execution and
delivery of the Sale and Assignment in accordance with the Assignment Agreement
as of the date first above written.  

2.

The Assignee (i) agrees that it will perform in accordance with their terms all
of the agreements and obligations which by the terms of the New Exchange
Documents are required to be performed by it as a holder of the Purchased Notes
and, as of the Effective Date (as defined below), the terms of the New Exchange
Documents shall be the binding obligations of the Assignee; and (ii) represents
and warrants that the representations and warranties of the Buyer contained in
the New Exchange Documents are true and correct as if made by the Assignee on
the date hereof.

3.

This Notice and Acknowledgment shall become effective on such date (the
“Effective Date”) as the Company and the Assignee have executed and delivered
this Notice and Acknowledgement.

4.

The Company and the Assignee agree that as of the Effective Date, the Assignee
shall have all of the rights and obligations under the New Exchange Documents
with respect to the Purchased Note as though an original signatory thereto.

5.

Each of the parties represents and warrants that it is duly authorized to enter
into this Notice and Acknowledgement.  This Notice and Acknowledgement shall be
binding on each party's successors and permitted assigns.  This Notice and
Acknowledgement is personal to the parties and may not be assigned or
transferred by any party without the prior written consent of the other
parties.  

6.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  EACH PARTY
AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO
THIS AGREEMENT SHALL BE BROUGHT IN A U.S. FEDERAL OR STATE COURT OF

 

--------------------------------------------------------------------------------

 

COMPETENT JURISDICTION SITTING IN THE COUNTY, CITY, AND STATE OF NEW YORK.  EACH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF
SUCH COURT AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF AN
INCONVENIENT FORUM OR A LACK OF PERSONAL JURISDICTION TO THE MAINTENANCE OF ANY
ACTION OR PROCEEDING AND ANY RIGHT OF JURISDICTION OR VENUE ON ACCOUNT OF THE
PLACE OF RESIDENCE OR DOMICILE OF ANY PARTY HERETO.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

[The remainder of the page is intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

In witness whereof, the parties hereto have caused this Notice and
Acknowledgement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

Great Basin Scientific, Inc.

 

By:


Name:
Title

 

[BUYER]

 

By:


Name:
Title

 

 

 